Citation Nr: 0639093	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$5,410.02, including the issue of the validity of the debt.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Committee on Waivers and 
Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran received additional dependency compensation 
benefits for his wife after they were divorced, resulting in 
an overpayment of $5,410.02.  

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the veteran.  

3.  The veteran, however, was at fault in the creation of 
this overpayment.  

4.  Recovery of the overpayment would not be against equity 
and good conscience.


CONCLUSION OF LAW

The veteran is not entitled to waiver of recovery of the 
overpayment of VA dependency compensation benefits in the 
amount of $5,410.02, plus accrued interest.  38 U.S.C.A. §§ 
3562, 5203 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.667, 3.707, 21.3023 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  However, the present 
case involves Chapter 53 of Title 38 of the Unites States 
Code, and therefore the duty to notify and assist provisions 
of the VCAA do not apply.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

Analysis

The veteran disputes the validity of the $5,410.02 debt in 
dependency compensation benefits.  He also contends that, 
even if the debt is valid, he cannot afford to repay it.  

Concerning the threshold issue regarding the validity of the 
debt, the record indicates the veteran was previously 
receiving VA disability compensation benefits, including 
additional amounts for a dependent spouse and dependent 
children.  He was notified on many occasions of the need to 
inform the RO immediately of any change in the number or 
status of his dependents.  He was further advised that 
failure to do so would result in an overpayment which must be 
repaid.  

In September 1997, the RO received a request for an 
apportionment of the veteran's disability compensation from 
his wife, who provided an address in a different city.  The 
RO denied an apportionment in January 1998.  

The veteran submitted a Status of Dependents Questionnaire to 
the RO in December 2002, in which he listed four dependent 
children and on which he noted that he was not married.  
Based on that report, in a March 2003 letter the RO proposed 
to reduce his monthly disability compensation payments, 
retroactively as of January 1, 1995, the first of the month 
after he last verified that he was married.  


The letter advised him this change would be effective in 60 
days, unless he submitted new evidence showing the RO should 
not take this action.  A letter from the RO in June 2003 
notified him that his payments were being reduced and 
provided a brief audit of his account showing prior and 
future amendments to his award.  Both of those letters were 
mailed to him at the address of his ex-wife, rather than to 
his last address of record.  

In July 2003, the RO received a letter from the veteran 
requesting a waiver of the stated debt ($12,000.01 at that 
time), including a copy of a divorce decree entered October 
28, 1999, and complaining that the March and June 2003 RO 
letters had been mailed to an incorrect address - his ex-
wife's instead of his.

The RO wrote the veteran at his correct address in August 
2003, noting that his award had been restored from January 
1995 to December 1999 in light of the revised date for his 
divorce, and noting as well that the award was also reduced, 
effective August 21, 1996, due to the loss of a dependent 
child.  

First, as for him contesting the validity of the debt, the 
veteran says he sent a copy of his divorce decree to VA at 
the time required.  Nevertheless, the record does not reflect 
any communication from him regarding the status of his 
dependents, most notably his now ex-wife, prior to December 
2002.  He was notified on many prior occasions that it was 
his responsibility to keep VA apprised of the status of his 
dependents and that, if he did not, an overpayment would be 
created due to the payment of benefits to which he was not 
entitled.  And although he asserts otherwise, there simply is 
no indication he notified VA of his divorce promptly.

The RO already has revised the amount of the overpayment 
based on the date of the veteran's divorce decree.  The mere 
fact that he apparently initially was not notified of the 
proposed reduction at his correct address is ultimately 
irrelevant since his ex-wife did eventually forward the RO's 
letters concerning this to him.  So he received the requisite 
notice.  Moreover, he knew that he was not entitled to the 
additional payments for his ex-wife, but he continued to cash 
VA's benefits check and keep the money.  Therefore, the Board 
finds that the debt was properly created and is valid.  

Second, the Board will consider the veteran's request for a 
waiver of recovery of this debt.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Board agrees with the Committee's resolution of this 
question in favor of the veteran, which found that, resolving 
all doubt in his favor, his actions did not represent fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5107(b).  So 
waiver of recovery of the overpayment is not precluded by 
law.  

The Board next turns to consideration of whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
the overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965; see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  The following is pertinent to making this 
important determination:  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.  

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.  

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.  

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.  

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).  

Here, the veteran is totally at fault in the creation of the 
debt.  It was his failure to keep VA apprised of the status 
of his dependents that caused the overpayment.  He repeatedly 
had been cautioned to advise VA of any changes like this 
since, if he did not, it would create this very situation of 
a debt.  The fact that VA did not take action to propose the 
required reduction for approximately three months after he 
notified VA is irrelevant; the RO proceeded with appropriate 
haste and, in March 2003, allowed him 60 days prior to 
finalizing the reduction to give him an opportunity to submit 
evidence showing why his compensation payments should not be 
reduced.  So he had a chance to be heard on this issue.  
Further, it is also irrelevant that the two notice letters 
were sent to an incorrect address, his ex-wife's, since, by 
his own admission, he did eventually receive the letters.  
Hence, the first two factors set forth above weigh in favor 
of VA.  

There is no question that failure to make restitution would 
result in unfair gain to the veteran.  He was unjustly 
enriched by receiving benefits to which he was not entitled, 
with full knowledge of this.

The evidence also does not show, nor does the veteran 
contend, that he changed position to his detriment in 
reliance on these additional benefits.  



Recovery of the debt would, to a small degree, defeat the 
purpose for the benefit program.  Disability compensation is 
designed to compensate the veteran for impairment of working 
capacity due to service-connected disability.  In this case, 
the RO has rated the veteran's various service-connected 
disabilities 100-percent disabling.  But even so, withholding 
a relatively small amount from his monthly disability 
compensation payments in order to recover the overpayment 
would not defeat the purpose or nullify the objective of the 
benefit program.  This is especially true since this 
arrangement effectively would allow him to repay the debt in 
installments - so not in one lump sum.

Each of the above elements weighs in favor of recovering the 
debt.  

The last factor to consider is whether collection of the debt 
would deprive the veteran or his family of basic necessities 
or pose an undue hardship on him.  In this regard, he 
submitted a Financial Status Report (FSR) in July 2003 
listing his total monthly income as $2,342 from his VA 
disability compensation benefits.  He also listed monthly 
expenses totaling $2,283, leaving him with an excess of $59 
each month.  The RO noted he did not report any Social 
Security Disability Insurance (SSDI) payments he may be 
receiving, although there is no indication in the file that 
he is in fact receiving such payments.  Nevertheless, in his 
October 2003 notice of disagreement (NOD), he did intimate 
that he could accommodate a small monthly repayment plan.  

Weighing all of the above factors, the Board concludes that 
it would not be against equity and good conscience to require 
the veteran to repay this debt.  Consequently, waiver of 
recovery of the overpayment of $5,410.02 is not warranted.




ORDER

The claim for waiver of recovery of an overpayment of 
additional dependency compensation benefits in the amount of 
$5,410.02, including the issue of the validity of the debt, 
is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


